Case 3:18-cv-01452-JPG-RJD Document 21 Filed 04/12/19 Page 1 of 2 Page ID #107




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 ROBERT MASON,


 Plaintiff,                                              Case No. 3:18-cv-01452

 v.                                                      Honorable Judge J. Phil Gilbert


  OCWEN LOAN SERVICING, LLC,



 Defendant.

                                  NOTICE OF SETTLEMENT

          PLEASE TAKE NOTICE that ROBERT MASON (“Plaintiff”), hereby notifies the Court

 that Plaintiff and OCWEN LOAN SERVICING, LLC (“Defendant”), have settled all claims between

 them in this matter and are in the process of completing the final closing documents and filing

 the dismissal.

 Respectfully submitted this 12th day of April 2019.

                                                           Respectfully submitted,

                                                           s/ Majdi Y. Hijazin
                                                           Majdi Y. Hijazin, Of Counsel
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Ave., Ste. 200
                                                           Lombard, IL 60148
                                                           Phone: (630) 575-8181
                                                           mhijazin@hijazinlaw.com
                                                           Attorney for Plaintiff




                                                1
Case 3:18-cv-01452-JPG-RJD Document 21 Filed 04/12/19 Page 2 of 2 Page ID #108




                                   CERTIFICATE OF SERVICE

           I hereby certify that I today caused a copy of the foregoing document to be electronically

 filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

 record.


                                                               s/ Majdi Y. Hijazin_____
                                                               Majdi Y. Hijazin




                                                   2
